Title: From John Adams to the President of Congress, 18 December 1781
From: Adams, John
To: Hanson, John,President of Congress



Amsterdam Decr. 18th. 1781
Sir

Having recieved an Invitation to the Hague, in order to have some Conversation with some Gentlemen in the Government concerning the further Steps proper for me to take in the present Conjuncture, I had determined to have undertaken the Journey to day: but the Arrival in Town of the Duke de la Vauguyon, determined me to postpone it until tomorrow. At noon to day, his Excellency did me the honor of a Visit, and a long Conversation upon the State of affairs, at my House. He informed me, that upon the Communication I had made to him, when he was here last in Person, and afterwards by Letter, of my new Commission and Instructions, he had written to the Comte de Vergennes; had explained to that Minister his own sentiments; and expected an Answer. His own Idea is, that I should go to the Hague in some Week, when there is a President whose Sentiments and Disposition are favourable, and demand an Answer to my former Proposition, and afterwards that I should go round to the Cities of Holland, and apply to the several Regencies. He thinks that I may now assume an higher Tone, which the late Cornwallization will well warrant. I shall however take Care not to advance too fast, so as to be unable to retreat. His advice is, to go to the Hague tomorrow and meet the Gentlemen, who wish to see me there, and this I shall do.
I have been very happy hitherto, in preserving an entire good Understanding with this Minister, and nothing shall ever be wanting on my part, to deserve his Confidence and Esteem.
I have transmitted by two opportunities, one Capt. Trowbridge from hence, another by Dr. Dexter by the way of France, Dispatches from Mr. Dana at Petersbourg, by which Congress will percieve, that material Advantages will arise from that Gentleman’s Residence in that place, whether he soon communicates his Mission to that Court or not.
The English Papers, which I forward by this opportunity, will inform Congress of the state of things and Parties in England. The ministry talk of a new System. Perhaps they may attempt Rhode Island once more in Exchange for Charlestown, and try their Skill at intercepting our Trade.

I have the honor to be, with the greatest Respect, Sir, your most obedient and most humble Servant.
John Adams

